Case 2:19-cr-00850 Document 19 Filed on 08/29/19 in TXSD Page 1of1

AO 435
(Rev. 04/18)

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

FOR COURT USE ONLY

DUE DATE:

TRANSCRIPT ORDER

1. NAME

Jason Wolf

4. DELIVERY ADDRESS OR EMAIL
410 Peoples St

&. CASE NUMBER
2:19-cr-00850-1

12. CASE NAME

USA v. Edward Sanchez

15. ORDER FOR

[_] APPEAL

NON-APPEAL

9. JUDGE

CRIMINAL

CIVIL

Nelva Gonzales Ramos

3, DATE
8/29/2019
6, STATE
TX

DATES OF PROCEEDINGS

10. FROM 6/25/2019 11. TO 6/25/2019

LOCATION OF PROCEEDINGS
13. CITY S Ss 14. STATE

2. PHONE NUMBER
887-7600

5. CITY

Corpus Christi

7, ZIP CODE
78401

[_] BANKRUPTCY
OTHER

[_] CRIMINAL JUSTICE ACT
IN FORMA PAUPERIS

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of procecding(s) for which transcript is requested)

PORTIONS
VOIR DIRE
OPENING STATEMENT
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff)
CLOSING ARGUMENT (Defendunt)
OPINION OF COURT
JURY INSTRUCTIONS
SENTENCING
BAIL HEARING

ORIGINAL

(Inctudes Certified Copy to | FIRST COPY

CATEGORY

NO
x

NO

NO

NO

NO

NO

CERTIFICATION (18. & 19.)
By signing below, | certify that I will pay all charges

LY

S12

TRANSCRIPT TO BE PREPARED BY

18. SIGNATURE

19. DATE

TRA IPT ORD

IPT

ORDERING PARTY NOTIFIED
P TRA

DISTRIBUTION: COURT COPY

DATE(S

PORTION( DATE(S

TESTIMONY ( Witness)

X!| PRE-TRIAL PROCEEDING
relim and Detention H
‘57-10:45

OTHER (Specify)

6/25/19

17, ORDER

ADDITIONAL

COPIES
» OF COPIES

. OF COPIES

. OF COPIES

. OF COPIES

, OF COPIES

OF COPIES

TRANSCRIPTION COPY

NO. OF PAGES ESTIMATE

ESTIMATE TOTAL

PROCESSED BY

PHONE NUMBER

COURT ADDRESS

 

ORDER RECEIPT ORDER COPY
